        Case 1:19-cv-01793-SCJ Document 28 Filed 06/04/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BRYAN GALES,                              )
                                          )
Plaintiff,                                )
                                          )    Civil Action No. 1:19-cv-01793-
       vs.                                )    SCJ
                                          )
NORTHSIDE HOSPITAL, INC.,                 )    JOINT STIPULATION OF
                                          )    VOLUNTARY DISMISSAL
Defendant.                                )    WITH PREJUDICE
                                          )

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties in this matter, through

their undersigned counsel, stipulate and agree to voluntarily dismiss this matter with

prejudice, with each party to bear its own costs and attorneys’ fees.

Dated: May 28, 2020

Respectfully submitted,

s/Marques J. Carter                           s/Henry E. Scrudder Jr.
Marques J. Carter                             Henry E. Scrudder Jr.
Georgia Bar No. 105133                        Scrudder, Bass, Quillian, Horlock,
Law Office of Marques J. Carter, LLC          Taylor & Lazarus, LLP
3400 Chapel Hill Road, Suite 100              900 Circle 75 Pkwy. Ste. 850
Douglasville, GA 30135                        Atlanta, GA 30339
(888) 332-7252                                (770-933-4022)
(866) 842-3303 (fax)                          (770) 612-9201 (fax)
mcarter@consumerlawinfo.com                   hscrudder@scrudderbass.com
Attorney for Plaintiff                        Attorney for Defendant




                                          1
        Case 1:19-cv-01793-SCJ Document 28 Filed 06/04/20 Page 2 of 2




        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                              Respectfully submitted,

                                              s/Marques J. Carter
                                              Marques J. Carter
                                              Georgia Bar No. 105133
                                              Law Office of Marques J. Carter, LLC
                                              3400 Chapel Hill Road, Suite 100
                                              Douglasville, GA 30135
                                              (888) 332-7252
                                              (866) 842-3303 (fax)
                                              mcarter@consumerlawinfo.com
                                              Attorney for Plaintiff


                         CERTIFICATE OF SERVICE

      I certify that on June 4, 2020, the foregoing was filed with the Court using the

CM/ECF system which will send notification of such filing to Defendants through

counsel of record as follows:


      Henry E. Scrudder, Jr.
      Scrudder, Bass, Quillian, Horlock, Taylor & Lazarus, LLP
      900 Circle 75 Pkwy. Ste. 850
      Atlanta, GA 30339
      hscrudder@scrudderbass.com
                                            s/ Marques J. Carter
                                            Marques J. Carter

                                          2
